DETAILED ACTION

This action is in response to the amendment filed on 3/10/22.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Leah Reimer on 5/6/22.
The application has been amended as follows: 
In the Specification:
In paragraph [0001] after “filed on May 3, 2016,” insert - - now abandoned, - -.
In the Claims:
In claim 1, line 14 before “preliminary adhesive layer” insert - - photocurable - -.
In claim 1, line 19 before “preliminary adhesive layer” insert - - photocurable - -.
In claim 1, line 20 delete “photocurable” before “preliminary bezel layer”.
In claim 8, line 1 delete “200” and insert therein - - 1000 - -.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments to the claims, specification, and drawings filed 3/10/22 along with the arguments thereto the previous objections and rejections set forth in the Office action mailed 12/21/21 are withdrawn.
The prior art of record fails to teach or suggest a method for manufacturing a display apparatus as claimed and at least including then irradiating light on a surface of the preliminary bezel layer which is opposite to the surface of the base member such that the preliminary bezel layer is cured to form a bezel layer having a predetermined transmittance and the photocurable preliminary adhesive layer is cured to form an optically clear adhesive layer which adheres the base member to the surface of the display module, wherein during the irradiating of light on the preliminary bezel layer the light is simultaneously irradiated on the photocurable preliminary adhesive layer, and wherein the photocurable preliminary adhesive layer is completely cured to form the optically clear adhesive layer before the preliminary bezel layer is completely cured to form the bezel layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746